Citation Nr: 0002104	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-12 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased rating for a disability of the 
left eye, currently rated 40 percent disabling.



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had recognized service in the Commonwealth Army 
of the Philippines from December 1941 to April 1942, November 
1944 to February 1945, and in March 1946.

This case is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the Regional 
Office (RO) that denied a claim for a disability rating of 
more than 40 percent for a disability of the left eye.  The 
veteran perfected an appeal on that issue and the case was 
forwarded to the Board for appellate consideration.  

The Board notes that in its September 1996 decision, service 
connection was denied for a disability of the right eye as 
secondary to the service-connected left eye disorder.  In a 
letter received by the RO in July 1997 and in the August 1998 
substantive appeal regarding the claim currently before the 
Board, the veteran attempted to reopen his previously denied 
claim of entitlement to service connection for a right eye 
disability secondary to his service-connected left eye 
disability.  That claim was denied on the merits, not as an 
attempt to reopen the September 1996 final Board decision, in 
a December 1998 rating decision, and the veteran was notified 
of that decision and of his appellate rights in that regard 
in January 1999.  He did not submit a Notice of Disagreement 
regarding that claim, but was provided a Statement of the 
Case in June 1999 in which the basis for the denial of 
service connection on a secondary basis was explained.  To 
date he has not submitted a substantive appeal regarding that 
claim, so it is not on appeal before the Board at this time.  
However, in light of the fact that the July 1997 claim should 
have been developed as an attempt to reopen the previously 
denied claim, the Board refers that matter to the RO for 
appropriate action.  

Finally, the Board points out that in August 1998 the veteran 
perfected an appeal as to a claim of entitlement to an 
increased rating for his service-connected headaches.  In 
January 1999 he was advised that Department of Veterans 
Affairs (VA) had increased the disability rating assigned for 
those headaches from 10 percent to 30 percent.  In February 
1999 the RO inquired as to whether the veteran was satisfied 
with the new rating assigned for the headaches, and in April 
1999 received the veteran's response that he was satisfied.  
Accordingly, a claim for an increased rating for the 
veteran's service-connected headaches is not currently before 
the Board.  


FINDING OF FACT

The manifestations of the veteran's service-connected left 
eye disability are total blindness and a shrunken eyeball 
with a dense membrane covering the eyeball; the veteran is 
not blind in the right eye.

CONCLUSION OF LAW

A disability rating of more than 40 percent for a disability 
of the left eye is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.383, 4.1, 4.7, 4.84a, Diagnostic 
Code 6066 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background
In February 1950, service connection was granted for a 
traumatic corneal scar on the left eye, with a 10 percent 
rating effective in March 1946.  The report of a January 1948 
VA examination revealed a dense white scar with anterior 
synechia and a slightly irregular pupil in the left eye, with 
visual acuity of 20/60.  A July 1953 VA examination revealed 
a minimal bilateral hearing loss and a dense opacity in the 
cornea of the left eye with visual acuity of 20/100 that was 
not correctable.  An October 1990 report from the veteran's 
treating physician shows that the visual acuity in his left 
eye was negative for light perception with phthisis bulbi.  A 
February 1993 report from his treating physician shows that 
the left eye was shrunken and non-seeing.  Based on the 
foregoing, the Board assigned a 40 percent rating under 
Diagnostic Code 6066 in its September 1996 decision.  

The RO implemented the Board's decision to increase the 
rating for the left eye disorder from 30 percent to 40 
percent effective from January 11, 1991, in a rating decision 
dated in October 1996.  In July 1997 the RO received the 
veteran's claim of entitlement to an increased rating for his 
left eye disorder.  The veteran contends that he is totally 
blind in both eyes, and that as a result he is entitled to a 
100 percent rating for his service-connected left eye 
disability.  He also argues that if blindness in both eyes 
warrants a 100 percent disability rating under VA's Schedule 
for Rating Disabilities, blindness in one eye, in this case 
the left eye, warrants a 50 percent rating.  He asserted an 
increased rating was warranted because his right eye was 
totally blind.  In support of his claim for an increased 
rating for his left eye, the veteran submitted an August 1997 
statement from a physician, Dr. V.  Dr. V reported that the 
veteran has total blindness in the left eye with no light 
perception, and total blindness in the right eye, with light 
perception.  She also reported the veteran suffered from pain 
in the left eye due to active chronic uveitis and adherent 
leukoma.  

In a September 1997 rating decision the RO denied, inter 
alia, the veteran's claim for an increased rating for the 
left eye disability.  In February 1998 the RO received the 
veteran's Notice of Disagreement, and in May 1998 furnished 
him with a Statement of the Case explaining the reasons for 
that decision.  Later in May 1998 he underwent a VA 
compensation and pension examination.  The examiner noted the 
veteran's reports of bilateral blurring vision, and a 
reported cataract extraction on the right eye in 1985.  The 
right eye was externally normal, and the pupil was reactive 
to light with sector iridectomy, lens aphakic fundus except 
for sclerotic changes, the rest of the fundus was normal, 
with no paralysis of extraocular muscles.  Upon examination 
the examiner noted the veteran claimed to have only light 
perception in the right eye.  The left eye was noted to have 
an opaque cornea, with no other structures visualized.  Upon 
examination, no light perception was noted.  Diplopia was not 
tested.  The diagnosis was post cataract extraction of the 
right eye; hyperopia, compound astigmatism, bilaterally; 
arteriosclerotic fundus of the right eye; leukoma secondary 
to uveitis of the left eye; and exaggeration of visual 
impairment of the right eye.  The examiner further explained 
that he had reviewed the claims folder.  He reported that 
although the veteran claimed to see only light in the right 
eye, he was able to see the footstep of the examination 
chair, a distance of 4 feet:  the examiner added that a 
person with only light perception had no way of seeing that 
distance.  The examiner also noted the veteran signed his 
name in a letter dated in February 1998, but when asked to 
sign his name the day of the examination, he just scribbled.  

The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in August 1998 in which he argued that his 
eye disability prevented him from attending a VA compensation 
and pension examination, but that he was able to provide a 
private medical opinion that he asserts showed his right eye 
disability is secondary to his left eye disability and that 
he is totally blind in both eyes.  He argues that under 
Diagnostic Code 6000 his left eye disability should be rated 
more than 40 percent disabled.  In a December 1998 rating 
decision, the veteran's claim for a disability rating of more 
than 40 percent was denied, although his claims for increased 
ratings for headaches and chronic brain syndrome were 
granted, as was his claim of entitlement to a total 
disability rating based on individual unemployability.  

Applicable Laws and Regulations
Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The percentage ratings for each 
diagnostic code, as set forth in the VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, represent the 
average impairment of earning capacity resulting from 
disability.  Generally, the degrees of disability specified 
are considered adequate to compensate for a loss of working 
time proportionate to the severity of the disability.  Id.  
The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Chronic uveitis is rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. 4.84a, Diagnostic Code 6000.  

Compensation is payable for service-connected blindness in 
one eye and nonservice-connected blindness in the other eye 
as if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383 (a).  

Blindness in one eye, having only light perception, with the 
other eye having vision of 20/40, warrants a 30 percent 
rating under 38 C.F.R. § 4.84a, Diagnostic Code 6070.  When 
the veteran exhibits decreased levels of visual acuity in the 
other eye, the criteria provide correspondingly higher 
disability ratings for the service-connected eye.  

The anatomical loss of one eye, with visual acuity of 20/40 
in the other eye, is rated 40 percent disabling under 
38 C.F.R. § 4.84a, Diagnostic Code 6066.  As under Diagnostic 
Code 6070, when the veteran exhibits decreased levels of 
visual acuity in the other eye, the criteria provide 
correspondingly higher disability ratings for the service-
connected eye.  

Analysis
The Board finds that the veteran's claim for a rating of more 
than 40 percent for his service-connected left eye disability 
is well grounded within the meaning of the statutes and 
judicial construction, as he as alleged that he suffers 
increased disability.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In her August 1997 private medical record, Dr. V reported the 
veteran had active chronic uveitis.  However, in the May 1998 
VA examination report, no chronic uveitis was noted.  The 
Board affords the opinion of the VA examiner, which unlike 
Dr. V's report was based upon a review of the veteran's 
claims folder, more probative value.  Based on the foregoing, 
the Board concludes that the evidence supports a finding that 
the veteran does not have active chronic uveitis, and so 
consideration of the possibility of a higher rating under 
Diagnostic Code 6000, as urged by the appellant, would not 
result in a higher disability rating in this case.  

A claim for increase must be considered under all regulations 
under which a higher rating is potentially assignable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The record 
reflects that the veteran is blind in only one eye, the left 
eye.  That disability is service connected.  If he was also 
blind in his nonservice-connected right eye, 38 C.F.R. 
§ 3.383(a)(1) would require that the VA consider the 
nonservice-connected right eye blindness as if it were 
service-connected; under Diagnostic Codes 6061 or 6062, a one 
hundred percent rating would be warranted.  However, the 
record in this case does not support a finding that the 
veteran is blind in his right eye.  

Section 1155 of Title 38, United States Code, authorizes a 
schedule of ratings to reflect reductions in earning 
capacity.  Although Section 1155 is silent as to whether 
these reductions must be predicated upon service-connected 
disabilities, it is positioned in chapter 11, which deals 
with disability compensation for service-connected 
disabilities.  Although a vision loss in the nonservice-
connected eye may very well contribute to a loss of the 
veteran's earning capacity, compensation for the nonservice-
connected right eye impairment is precluded because the right 
eye disability is not service connected and because the 
vision loss in that eye is less than total.  See Boyer v. 
West, 12 Vet. App. 142 (1999).  As noted by the Board in its 
1996 decision, the anatomical deformity of the veteran's 
shrunken left eyeball, together with the total loss of vision 
in that eye, are more properly classified as the anatomical 
loss of the eye under Diagnostic Codes 6063 through 6066 than 
as blindness in one eye with only light perception under 
Diagnostic Codes 6067 through 6070, or any other of the 
Diagnostic Codes.  

The Board also notes that the record contains no recent 
measurement of visual acuity, as the veteran reported during 
the May 1998 VA examination that he was blind in the right 
eye with only light perception, and Dr. V reported in August 
1997 that the veteran had only light perception in the right 
eye.  The Board also notes that the VA examiner in May 1998 
rejected the veteran's assertion and the report of Dr. V that 
the veteran had only light perception in the right eye.

VA has a duty to assist the veteran in the development of 
this well-grounded claim.  38 U.S.C.A. § 5107.  That duty may 
include a new examination when it appears the most recent 
medical evidence of record does not accurately reflect the 
current level of disability.  Green v. Derwinski, 1 Vet. App. 
121 (1991). 

The veteran's contention that a 50 percent rating is 
warranted for left eye blindness because the schedule 
provides a 100 percent rating for blindness in both eyes has 
no legal basis.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.383(a); 
4.84a.


ORDER

A disability rating in excess of 40 percent for the veteran's 
service-connected left eye disability is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

